Case 4:18-cr-00260-RSB-CLR Document 722-1 Filed 05/06/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA |CASE 4:18CR260

 

My;

DEVON AINES,
Defendant.

ORDER GRANTING MOTION FOR LEAVE OF ABSENCE
Whereas Jess W. Clifton, counsel for the above-named defendant, filed his
Motion for Leave of Absence herein in which he properly requested leave of absence
from this Court for the period of time covering July 6-14, 2019 and July 20-28, 2019 for
training.
It is hereby ordered and adjudged that said Motion for Leave of Absence is

granted regarding the foregoing dates

So ordered, this / tL. day of NVi- . 2019,
(Ail May

/agilre Judge,-Ord
Southern District of Georgia
Order prepared by:
Jess W. Clifton
Attorney for Defendant
State Bar No. 997685
Clifton Law Office
PO Box 387
Lyons, GA 30436
912-388-0529
912-388-2509 fax
cliftonlawoffice@gmail.com
